IN THE SUPREME COURT OF TEXAS
                                         ══════════
                                            No. 20-0005
                                         ══════════

                             DIOCESE OF LUBBOCK, PETITIONER,

                                                  V.

                               JESUS GUERRERO, RESPONDENT

            ══════════════════════════════════════════
                          ON PETITION FOR REVIEW FROM THE
                 COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS
            ══════════════════════════════════════════


                                          PER CURIAM


       This interlocutory appeal is from a trial court order denying a motion to dismiss under the

Texas Citizens Participation Act (TCPA). See TEX. CIV. PRAC. & REM. CODE § 27.003. The court

of appeals considered the appeal as a companion to a mandamus petition also filed by the

petitioner, the Diocese of Lubbock. Both relate to the Diocese’s defense to claims of defamation

and intentional infliction of emotional distress asserted by respondent Jesus Guerrero, a Catholic

deacon. The claims arise out of the Diocese’s inclusion of Guerrero’s name on a list of clergy

credibly accused of sexual abuse.

       In the trial court, the Diocese filed a plea to the jurisdiction, arguing that the ecclesiastical

abstention doctrine barred Guerrero’s claims, and followed the plea with a motion to dismiss under

the TCPA. The trial court denied both. The Diocese appealed the order denying the motion to

dismiss and sought mandamus relief from the order denying its jurisdictional plea. The court of
appeals denied the Diocese’s mandamus petition, In re Diocese of Lubbock, 592 S.W.3d 196 (Tex.

App.—Amarillo 2019, orig. proceeding), and affirmed the trial court’s TCPA order with respect

to the defamation claim, finding “clear and specific evidence creating a prima facie case on each

element of defamation,” Diocese of Lubbock v. Guerrero, 591 S.W.3d 244, 253 (Tex. App.—

Amarillo 2019).

       The Diocese petitioned for review of the court of appeals’ judgment under the TCPA and

sought mandamus relief in this Court from the trial court’s order denying its plea to the jurisdiction.

We granted the Diocese’s petition for review in Cause No. 20-0005 and consolidated it with the

Diocese’s petition for writ of mandamus in Cause No. 20-0127 for oral argument.

       In our contemporaneously issued opinion in the mandamus proceeding, we agree with the

Diocese that the ecclesiastical abstention doctrine deprives the trial court of jurisdiction over

Guerrero’s suit because it is inextricably intertwined with the Diocese’s internal directive to

investigate its clergy and would necessarily require the court to evaluate the Diocese’s application

of Canon Law. In re Diocese of Lubbock, No. 20-0127, ___ S.W.3d ___, ___ (Tex. 2021). We

accordingly direct the trial court in that proceeding to sustain the Diocese’s plea to the jurisdiction

and dismiss the underlying case. Id. at ___.

       Inasmuch as the trial court lacks jurisdiction to proceed in the underlying litigation, the

collateral matters under the TCPA asserted in this interlocutory appeal are moot. “If the trial court

lacks subject matter jurisdiction, the appellate court can make no order other than reversing the

judgment of the court below and dismissing the cause.” Garland v. Louton, 691 S.W.2d 603, 605

(Tex. 1985) (per curiam). The trial court’s underlying interlocutory order and the court of appeals’

judgment are accordingly vacated, and the cause is dismissed.


                                                  2
OPINION DELIVERED: June 11, 2021




                                   3